DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on January 28, 2021.  Claims 1 – 8 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2021 and November 20, 2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on February 05, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 - 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2017/0369055 A1 to SAIGUSA et al. (herein after "Saigusa").
As to Claim 1,
Saigusa discloses a vehicle control device (see at least Figs. 2, 4 - 5, and ¶0060. 

    PNG
    media_image1.png
    545
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    582
    media_image2.png
    Greyscale

In particular, see Figs. 4 - 5, Saigusa discloses a vehicle electronic control unit (ECU) 402, which performs operations, including, but not limited to, predicting vehicle traffic conditions and subsequently controlling a host vehicle 104 based upon the predicted conditions for traveling along a path) comprising: 
a recognizer configured to recognize a position and a speed of a vehicle traveling in a lane included in a main lane (see at least Figs. 7 - 8, and ¶0094.  
-
    PNG
    media_image3.png
    676
    937
    media_image3.png
    Greyscale

In particular, see Fig. 7 ~ process method step 706, Saigusa discloses a merge event detection component 428 which recognizes (determines) the speed, position, and movement of each of the vehicles traveling on roadway 102 (and  / or making up traffic 130)), 
the main lane being a merging destination of a merging path, when a self-vehicle is traveling in the merging path (see at least Fig. 8.  

    PNG
    media_image4.png
    960
    663
    media_image4.png
    Greyscale

See ¶0096 - ¶0097, Saigusa disclose a self-vehicle (remote vehicle 110) is traveling in a main lane (roadway 102) and traveling in a merging path); and 
a merging controller (see at least Fig. 4 ~ vehicle electronic control unit 402 comprises a merge controller, including but not limited to: merge assist data 418, merge assist calculator 420, traffic merge models 422, merge event detection component 428) configured to 
generate a first plan for changing a lane of the self-vehicle to in front of or behind a first vehicle traveling in a first main lane closest to the merging path of the main lane (see at least Fig. 9 ¶0093, ¶0097, and ¶0104.  In particular, Fig. 7 ~ see process method steps 708 - 728.  See ¶0097, Saigusa discloses a self-vehicle (remote vehicle 110) traveling in a merging path proximate a first lane of a main lane (roadway 102), where self-vehicle (remote vehicle 110) generates a first plan (merging plan) entailing changing a lane of the self-vehicle (remote vehicle 110) closest to the merging path of the main lane, thereby placing it in front of first vehicle 114), 
based on a relative relationship between a position and a speed of the self-vehicle and a position and a speed of the first vehicle (see at least Figs. 7 - 8, ¶0062, ¶0094 - ¶0095, ¶0104, and ¶0127.  In particular, see Fig. 7 ~ process method steps 704 - 706, Saigusa discloses merge event detection component 428, merge assist calculator 420, and Vehicle-to-Vehicle (V2V) communications / interfaces establish a vehicle relative relationship wherein self-vehicle (host vehicle 104) and first vehicle (114)  are related to each other by position and speed), and 
to allow the self-vehicle to change lanes to the first main lane based on the first plan (see Figs. 7 - 9 and ¶0097 - ¶0098, In particular, Fig. 7 ~ see process method steps 708 - 728, allowing self-vehicle (remote vehicle 110) to change lanes to the first main lane  (lane closest to the merging path of the main lane) based on the first plan)
when it is estimated that a third vehicle is able to change lanes to a second main lane adjacent to the first main lane without interfering with a fourth vehicle (see at least Fig. 9.  

    PNG
    media_image5.png
    953
    665
    media_image5.png
    Greyscale

See ¶0094 - ¶0095, and ¶0104 - ¶0105, Saigusa discloses wherein third vehicle (host vehicle 104) performs an emergency lane change into a second lane (lane corresponding to vehicle 122) without negatively impacting a fourth vehicle (vehicle 122)), 
based on a relative relationship between a position and a speed of the third vehicle and a position and a speed of the fourth vehicle in a case where it is assumed that the self-vehicle has changed lanes to the first main lane based on the first plan (see at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses wherein merge assist calculator 420 utilizes V2V in conjunction with radar system 520 to project the relative relationship between a position and a speed of the third vehicle (host vehicle 104) and a position and a speed of the fourth vehicle (vehicle 122) in a case where it is assumed that the self-vehicle (remote vehicle 110) has changed lanes to the first main lane based on the first plan), 
the third vehicle being the first vehicle or a second vehicle present behind the self-vehicle and traveling in the first main lane, the fourth vehicle traveling in the vicinity of the third vehicle in the second main lane.  (See at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses the third vehicle (host vehicle 104) being the first vehicle or a second vehicle present behind the self-vehicle (remote vehicle 110) and traveling in the first main lane, the fourth vehicle (vehicle 122) traveling in the vicinity of the third vehicle in the second main lane).
As to Claim 2,
Saigusa discloses the vehicle control device according to claim 1, wherein, when it is estimated that the third vehicle interferes with the fourth vehicle when changing the lane to the second main lane (see at least Figs. 7 - 9, ¶0094 - ¶0095, and ¶0104 - ¶0105, Saigusa teaches the possibility of third vehicle (host vehicle 104) interfering with fourth vehicle (vehicle 122) when changing lane to the second main lane), 
the merging controller is configured to allow the self-vehicle to change lanes to the first main lane based on a second plan different from the first plan.  (See at least Figs. 4, 7, and ¶0088 - ¶0090. In particular, see ¶0089, Saigusa discloses in pursuit of allowing the self-vehicle (remote vehicle 110) to change lanes to the first main lane, merge assist calculator 420 may utilize a Bayesian Rule model to model probabilities based on conditions derived from vehicle electronic control unit 402's data 412 respective to evolving traffic behavior / conditions, to ultimately alter the first plan to a second plan based upon).
As to Claim 3,
Saigusa discloses the vehicle control device according to claim 1, wherein the merging controller is configured to 
generate the first plan for changing the lane of the self-vehicle to in front of or behind the first vehicle in the first main lane based on the relative relationship between the position and the speed of the self-vehicle and the position (see at least Figs. 7 - 9 and ¶0097 - ¶0098, In particular, Fig. 7 ~ see process method steps 708 - 728, Saigusa discloses generating a first plan (merging plan) wherein self-vehicle (remote vehicle 110) is allowed to change lanes to the first main lane (lane closest to the merging path of the main lane) based on the first plan) and 
the speed of the first vehicle and determination information associated with a criterion that two vehicles will interfere with each other based on a relative relationship between the two vehicles (see at least Figs. 8 - 9, ¶0096 - ¶0097, and ¶0104 - ¶0105, Saigusa teaches wherein as a result of the dynamic driving manner in which self-vehicle (remote vehicle 110) merges into a first main lane, the positional-speed relationship between first vehicle 114 with second vehicle (vehicle 118) may cause these two vehicles to potentially clash), and 
is configured to determine whether the third vehicle is able to change lanes to the second main lane without interfering with the fourth vehicle (see at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses wherein third vehicle (host vehicle 104) performs an emergency lane change into a second lane (lane corresponding to vehicle 122) without negatively impacting a fourth vehicle (vehicle 122)), 
based on the relative relationship between the position and the speed of the third vehicle and the position and the speed of the fourth vehicle, and the determination information. (See at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses wherein merge assist calculator 420 utilizes V2V in conjunction with radar system 520 to project the relative speed-position relationship between the third vehicle (host vehicle 104) and the fourth vehicle (vehicle 122)).
As to Claim 7,
Saigusa discloses a vehicle control method (see at least Figs. 2, 4 - 5, and ¶0060.  In particular, see Figs 4 - 5, Saigusa discloses a vehicle electronic control unit (ECU) 402, which performs operations, including, but not limited to, predicting vehicle traffic conditions and subsequently controlling a host vehicle 104 based upon the predicted conditions for traveling along a path) implemented by a computer performing: 
a process of recognizing a position and a speed of a vehicle traveling in a lane included in a main lane (Figs. 7 - 8, ¶0094.  In particular, see Fig. 7 ~ process method step 706, Saigusa discloses a merge event detection component 428 which recognizes (determines) the speed, position, and movement of each of the vehicles traveling on roadway 102 (and  / or making up traffic 130)), 
the main lane being a merging destination of a merging path, when a self-vehicle is traveling in the merging path (see at least Fig. 8 and ¶0096 - ¶0097, Saigusa disclose a self-vehicle (remote vehicle 110) is traveling in a main lane (roadway 102) and traveling in a merging path); and 
a process of generating a first plan for changing a lane of the self-vehicle to in front of or behind a first vehicle traveling in a first main lane closest to the merging path of the main lane (see at least Fig. 9 ¶0093, ¶0097, and ¶0104.  In particular, Fig. 7 ~ see process method steps 708 - 728.  See ¶0097, Saigusa discloses a self-vehicle (remote vehicle 110) traveling in a merging path proximate a first lane of a main lane (roadway 102), where self-vehicle (remote vehicle 110) generates a first plan (merging plan) entailing changing a lane of the self-vehicle (remote vehicle 110) closest to the merging path of the main lane, thereby placing it in front of first vehicle 114), 
based on a relative relationship between a position and a speed of the self-vehicle and a position and a speed of the first vehicle (see at least Figs. 7 - 8, ¶0062, ¶0094 - ¶0095, ¶0104, and ¶0127.  In particular, see Fig. 7 ~ process method steps 704 - 706, Saigusa discloses merge event detection component 428, merge assist calculator 420, and Vehicle-to-Vehicle (V2V) communications / interfaces establish a vehicle relative relationship wherein self-vehicle (host vehicle 104) and first vehicle (114)  are related to each other by position and speed); and 
a process of allowing the self-vehicle to change lanes to the first main lane based on the first plan (see at least Figs. 7 - 9 and ¶0097 - ¶0098, In particular, Fig. 7 ~ see process method steps 708 - 728, allowing self-vehicle (remote vehicle 110) to change lanes to the first main lane  (lane closest to the merging path of the main lane) based on the first plan) when it is estimated that a third vehicle is able to change lanes to a second main lane adjacent to the first main lane without interfering with a fourth vehicle (see at least Fig. 9, ¶0094 - ¶0095, and ¶0104 - ¶0105, Saigusa discloses wherein third vehicle (host vehicle 104) performs an emergency lane change into a second lane (lane corresponding to vehicle 122) without negatively impacting a fourth vehicle (vehicle 122)), 
based on a relative relationship between a position and a speed of the third vehicle and a position and a speed of the fourth vehicle in a case where it is assumed that the self- vehicle has changed lanes to the first main lane based on the first plan (see at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses wherein merge assist calculator 420 utilizes V2V in conjunction with radar system 520 to project the relative relationship between a position and a speed of the third vehicle (host vehicle 104) and a position and a speed of the fourth vehicle (vehicle 122) in a case where it is assumed that the self-vehicle (remote vehicle 110) has changed lanes to the first main lane based on the first plan)), the third vehicle being the first vehicle or a second vehicle present behind the self-vehicle and traveling in the first main lane, the fourth vehicle traveling in the vicinity of the third vehicle in the second main lane.  (See at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses the third vehicle (host vehicle 104) being the first vehicle or a second vehicle present behind the self-vehicle (remote vehicle 110) and traveling in the first main lane, the fourth vehicle (vehicle 122) traveling in the vicinity of the third vehicle in the second main lane).
As to Claim 8,
Saigusa discloses a non-transitory computer readable storing medium storing a program (see at least Figs. 2, 4 - 5, and ¶0148, Saigusa discloses non-transitory computer readable storing medium storing a program causing a computer to perform) causing a computer to perform: 
a process of recognizing a position and a speed of a vehicle traveling in a lane included in a main lane (see at least Figs. 7 - 8, ¶0094.  In particular, see Fig. 7 ~ process method step 706, Saigusa discloses a merge event detection component 428 which recognizes (determines) the speed, position, and movement of each of the vehicles traveling on roadway 102 (and  / or making up traffic 130)), which is a merging destination of a merging path, when a self- vehicle is traveling in the merging path (see at least Fig. 8 and ¶0096 - ¶0097, Saigusa disclose a self-vehicle (remote vehicle 110) is traveling in a main lane (roadway 102) and traveling in a merging path); and 
a process of generating a first plan for changing a lane of the self-vehicle to in front of or behind a first vehicle, which travels in a first main lane closest to the merging path of the main lane (see at least Fig. 9 ¶0093, ¶0097, and ¶0104.  In particular, Fig. 7 ~ see process method steps 708 - 728.  See ¶0097, Saigusa discloses a self-vehicle (remote vehicle 110) traveling in a merging path proximate a first lane of a main lane (roadway 102), where self-vehicle (remote vehicle 110) generates a first plan (merging plan) entailing changing a lane of the self-vehicle (remote vehicle 110) closest to the merging path of the main lane, thereby placing it in front of first vehicle 114), 
based on a relative relationship between a position and a speed of the self-vehicle and a position and a speed of the first vehicle (see at least Figs. 7 - 8, ¶0062, ¶0094 - ¶0095, ¶0104, and ¶0127.  In particular, see Fig. 7 ~ process method steps 704 - 706, Saigusa discloses merge event detection component 428, merge assist calculator 420, and Vehicle-to-Vehicle (V2V) communications / interfaces establish a vehicle relative relationship wherein self-vehicle (host vehicle 104) and first vehicle (114)  are related to each other by position and speed); and 
a process of allowing the self-vehicle to change lanes to the first main lane based on the first plan (see at least Figs. 7 - 9 and ¶0097 - ¶0098, In particular, Fig. 7 ~ see process method steps 708 - 728, allowing self-vehicle (remote vehicle 110) to change lanes to the first main lane  (lane closest to the merging path of the main lane) based on the first plan) when it is estimated that a third vehicle is able to change lanes to a second main lane adjacent to the first main lane without interfering with a fourth vehicle (see at least Fig. 9, ¶0094 - ¶0095, and ¶0104 - ¶0105, Saigusa discloses wherein third vehicle (host vehicle 104) performs an emergency lane change into a second lane (lane corresponding to vehicle 122) without negatively impacting a fourth vehicle (vehicle 122)), 
based on a relative relationship between a position and a speed of the third vehicle and a position and a speed of the fourth vehicle in a case where it is assumed that the self- vehicle has changed lanes to the first main lane based on the first plan (see at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses wherein merge assist calculator 420 utilizes V2V in conjunction with radar system 520 to project the relative relationship between a position and a speed of the third vehicle (host vehicle 104) and a position and a speed of the fourth vehicle (vehicle 122) in a case where it is assumed that the self-vehicle (remote vehicle 110) has changed lanes to the first main lane based on the first plan)), 
the third vehicle being the first vehicle or a second vehicle present behind the self-vehicle and traveling in the first main lane, the fourth vehicle traveling in the vicinity of the third vehicle in the second main lane.  (See at least Fig. 9 and ¶0104 - ¶0105, Saigusa discloses the third vehicle (host vehicle 104) being the first vehicle or a second vehicle present behind the self-vehicle (remote vehicle 110) and traveling in the first main lane, the fourth vehicle (vehicle 122) traveling in the vicinity of the third vehicle in the second main lane).
Allowable Subject Matter
Claims 4 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing wherein the method further comprises:
the fifth vehicle traveling around the fourth vehicle in the third main lane adjacent to the second main lane.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
JPWO2017163614A1, TANAKA H is analogous art to the claimed invention as it relates to an autonomous lane merging system in that it provides driving conditions of other vehicles on the main road when merging from a merging lane to the main road on an expressway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                               

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661